WALLACE. Oircuit Judge,
(dissenting.) I dissent from the opinión of the court upon the ground that, upon the case made by the plain iiiFs bill, he is not entiiled to any equitable relief. There may be facts winch sire not u.:i¡od In the bill, by reason of which he may be entitled to resort to a court of equity, but ids rights ave to be considera! upon the facia as be lias presented them. Of course, he should not hare the preliminary remedy if lie is not entities to the final one. Upon the statement of it, the case in cno in which, he has a complete end adequate remedy at law by am ac lion of replevin for the recovery of the certificates. Replevin ties for all species of tangible properly, whnllier ehoses in possession or in fiction, — for boobs of aoeouni, vouchers, and written instruments of every kind, as well an for negotiable secnriiies. Bank v. Bingham, 118 27. Y. 349, 23 A, A. Kep. 189; Baker v. Rales, 16 if res. 147: Drain» v. Auerbach, 87 Minn. 505, 85 '17. W. Rep. 367; Shivery v. Hays, ¡50 Iowa, 25? T’lentge v. Priest, 33 Mo. 549; Roberts v. Bunk, ’ !9 Pa. St. 73; Gibbs v. Usher, 1 Holmes, 343. Buck an action is the obvious, its well as the complete and adequate, nenu-dy for the wrongs set forth, if, as the plaintiff alleges, the stock note was merely an accommodation note, and the elevator company repudiates die agreement to that effect, and insists upon collecting the note, and proposes to sell the collateral pledged by it ■«» satisfy flic amount. I cannot see any obstacle in the way of mninteistfeg such an action. It seems to me there is no force in the suggestion that the elevator company could defeat the action upon the theory that it is entitled to the possession of the certifica tes until the payment of the purchase money for the shares Twugbt of it by plaintiff. By hairing ¡he stock note, and asserting a right to enforce it as a valid obligation of the plaintiff, the elevator company is estopped, until it has restored the certificates to *360the plaintiff, from setting up any other right or claim to them than that of a pledgee according to the terms of the stock note, upon the principle that the bailee of property cannot dispute the title of the bailor, or set up any claim to it inconsistent with the terms of the bailment. The Idaho, 93 U. S. 575; Osgood v. Nichols, 5 Gray, 420; Supervisors v. Allen, 99 N. Y. 539, 2 N. E. Rep. 459; Williams v. Morgan, 50 Wis. 548, 7 N. W. Rep. 541; Jarvis v. Rogers, 15 Mass. 389; Beckett v. Bradley, 7 Man. & G. 994; Wiles v. Woodward, 20 Law J. Exch. 261; Bank v. Alexander, 120 Pa. St. 476, 14 Atl. Rep. 402. For these reasons I think the order appealed from should be reversed.